Citation Nr: 1755684	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-33 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

When the case was before the Board in February 2015 the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR), the Court vacated the Board's February 2015 decision and remanded the claim for action consistent with the terms of the JMR. 

In February 2016 and May 2017 the Board remanded the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C. § 5103A (a)(1) (2012).  That duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159 (c)(2) (2017).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

In February 2016 the Board remanded the issue to obtain any available service treatment records/inpatient clinical records from Mannheim Army Hospital dated in 1966, pursuant to the directives of the JMR.  The claims file contains a June 2016 3101 printout requesting hospital records from Mannheim Hospital in Germany dating from January 1966 through December 1966.  The printout reflects that no records were found.  The record also contains a July 2016 letter from VA to the Veteran informing him that VA has been unable to obtain his hospital records from Mannheim Army Hospital in Germany.  No further efforts were undertaken to locate the service hospital records.  As these hospital records are federal records, a remand is required.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims files all records of inpatient or outpatient treatment during service from Mannheim Army Hospital in 1966.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  All records and responses received should be associated with the claims file, including any negative responses.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




